DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 6th, 2021 has been entered.
 This action is in response to the amendments filed on Oct. 6th, 2021. A summary of this action:
Claims 1-8, 10-18, 20-22 have been presented for examination.
Claims 1, 4, 10, 16, 17, 20-22 have been amended
Claim 22 is objected to for informalities 
Claims 1, 7-8, 10, 17-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431.
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431  and in further view of Zarfos et al., US 2016/0023431 and in further view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990
Claims 4-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and in further view of Zarfos et al., US 2016/002343 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 
Claims 2, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and in further view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011
Claim 1, 3-7, 9-10, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 17-18 of copending Application No.  16/207,254 (reference application)
Claim 1, 3-7, 9-10, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 17-18 of copending Application No.  16/207,254 (reference application)
Claims 2 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 17-18 of copending Application No. 16/207,254, in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”
Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 17-18 of copending Application No. 16/207,254, in view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 
Claim 1, 4-7, 10, 15-17, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311 (reference application)
Claim 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990
Claim 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311 in view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 
Claims 2 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311, in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated as necessitated by amendment to this application and the co-pending applications.
	As per MPEP § 804: “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”

Regarding the § 103 Rejection
A new grounds of rejection is set forth below, as was necessitated by amendment.

Applicant submits (Remarks, page 13): “...Lee necessarily fails to teach or suggest the "selective process" by which the computer model is generated (i.e., based on whether the density requirement matches an actual crack density to within a predefined threshold).”
	This is not persuasive as to the claim interpretation for the “selective process” as argued – the claims are reciting contingent limitations, and the BRI of such limitations are described in MPEP § 2111.04: “...The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the . If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B....”
	The applicant may amend the claims such that they no longer recite contingent limitations; until then, the claims are given their BRI including the BRI of the contingent limitations as per MPEP § 2111.04.

Applicant submits (Remarks, page 13): “...While Sgambitterra may generate a computer model and consider the "intralaminar fracture toughness" of a material (i.e., Carbon-Epoxy), that reference does not teach or suggest selectively generating the computer model based on whether a determined density requirement for predicted cracks in a connection interface matches (or does not match) an actual crack density to within a predetermined threshold. All that Sgambitterra discloses is adjusting the intralaminar fracture toughness as an input into the generated model so that the results produced by the model fall along a "best fit" curve that relates crack density to stress. Sgambitterra does not teach or suggest selectively generating the computer model based on the results of a comparison between a determined crack density requirement and an actual crack density, as recited in amended claim 1....”
	This argument is not persuasive. 
	Sgambitterra § 5 ¶ 1 teaches: “Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E- the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”
	For the comparison: this is based on a comparison of the “model results” to the “experimental crack density”, i.e. comparing the model results of the determined crack density requirement to “experimental crack density” – wherein the “interlaminar fracture toughness (required by the model) was adjusted” based on the comparison, i.e. when it is not a “best fit”, this parameter “was adjusted” – a skilled person would have inferred this was selective, e.g. if the model results provide a “best fit” already, then no adjustment would have been made. 
	As to “selectively generating” as argued: this parameter is, as per Sgambitterra, “required by the model”, and 2) this merely is stating in the claim that there is a contingent limitation as per MPEP § 2111.04, i.e. “select[]” to use feature A, or “select[]” NOT to use feature A as recited in the claims – or, in other words, the claim language argued merely makes clearly that an argued feature is optional as recited in the claims.

Applicant submits (Remarks, page 14): “Moreover, Sgambitterra also fails to teach or suggest adjusting the intralaminar fracture toughness based on whether a determined crack density requirement matches an actual crack density to within a predetermined threshold, as recited in amended claim 1. In contrast, it appears as though Sgambitterra adjusts the intralaminar fracture toughness to evidence the accuracy of the generated model.” 
	This is not persuasive. 

	Next: Sgambitterra § 5 ¶ 1 teaches: “Interlaminar fracture toughness can be measured as in [6, ASTM D 5528] and [7,8]. Since intralaminar fracture toughness is usually larger, E-glass{Epoxy values are assumed to be twice as large as known interlaminar values. Lacking experimental values of intralaminar fracture toughness for Carbon{Epoxy, the interlaminar fracture toughness (required by the model) was adjusted so that the model results provide the best fit possible to one LSS of experimental crack density vs. stress.”
	The applicant’s arguments here and above fail to address the full statement in Sgambitterra and what this statement conveys: instead, these arguments piecemeal the reference itself for a single sentence and fail to address the full teachings of the prior art.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites “the connection” wherein the amendment to claim 22 cancelled the term “interface” – claim 22 should recite similar language as claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 17-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431.

Regarding Claim 1
Schuecker teaches:
	A computer configured to determine progressive cracking in a connection interface ... wherein the connection interface comprises a composite filler material , the computer comprising: (Schuecker, page 11, ¶ 1: “All model predictions that are presented in this work are computed using the same set of material data which corresponds to the glass fiber / epoxy material used in the experiments described in Section 5.” – i.e., computed with a computer, 
	a communication interface circuit configured to communicate data with a remote device via a communications network; (Schuecker, as cited above and below teaches that this uses a computer – a communications interface circuit as claimed would have been an obvious feature of a computer to a skilled person, e.g. the circuit for the Wi-Fi/Ethernet connections for a computer – the claim does not use this circuit, merely the claim recites that the computer for this method includes a communications interface circuit as claimed, and this would have been obvious, e.g. Wi-Fi, Ethernet, etc. and other circuits known to a skilled person)
	and processing circuitry operatively connected to the communication interface circuit and configured to: (Schuecker, as cited above- this uses a computer)
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate; (Schuecker, figure 9(b) – this shows “Crack Density” wherein the caption clarifies that this includes “experimental data” [the boxes in the chart] – as to this being where this begin to delaminate – page 17, ¶ 1: “Note that delamination after crack saturation can be handled by the constant stress model but is not considered in the present study.”, i.e. the figure 9 shows up to “crack saturation” wherein delamination begins “after crack saturation” – under the BRI, 1) “crack saturation” is an example of when delamination begins, and 2) a skilled person would have found it obvious to extend out this chart to include delamination, e.g. by gathering the data for delamination)
calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface; (Schuecker, page 18 ¶ 2 to page 19 ¶ 1: “Analyses using the localized damage models (ExpSoft and ABQ) are performed by applying the homogeneous load to a single, 4-noded finite element. Since the laminate response predicted by the localized damage models is not fixed, but depends on the characteristic element length, the element size is chosen as the distance between two cracks at crack saturation, 2Lsat, which is estimated by the following approach...The stresses transmitted through the interface are limited by the interface shear strength. Based on a shear lag model for an embedded ply under uniaxial transverse tension (Fig. 8a) and assuming the shear stress along the ply interface to be constant and equal to the interface shear strength, SIF, the crack spacing at saturation can be estimated as... [equation 15]...where t denotes the thickness of the cracked ply (or cluster of like oriented plies). Based on the linear in-situ strengths for transverse tension (Table 2) and estimating the interlaminar shear strength as SIF = 73MPa, the crack spacing is computed from Eq. (15) as 2Lsat = 1.2mm and 2Lsat = 0.84mm for the laminates with 8-ply and 4-ply in-situ strengths, respectively.” – in other words, Schuecker teaches calculating the “crack spacing” based on a “shear lag model” and then using this for “the element size” in a “finite element” model 
	in regards to this being an average crack spacing: “Eq. (15) as 2Lsat = 1.2mm and 2Lsat = 0.84mm for the laminates with 8-ply and 4-ply in-situ strengths, respectively.”, i.e. these are a single value from a calculation – a skilled person would have inferred that this represented the average crack spacing)
generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to: (Schuecker, page 18 ¶ 2 to page 19 ¶ 1 as cited above: this teaches a “finite element” model being generated wherein the “interlaminar shear strength” is estimated and used to determine the “crack spacing” – see equation 15 – as to the embedded cracks: see page 16 ¶ 1: “If a ply embedded in a laminate is subjected to a homogeneous stress or strain field, the first matrix crack that spans the whole thickness of a ply typically does not lead to laminate failure since stresses can locally be transferred to adjacent layers. Consequently, an array of matrix cracks will develop and accumulate more or less evenly throughout the ply” and figure 6 – which, as shown in figure 6 shows that the “array of cracks” are “localized” to a single ply within the composite [the entire composite is the connection interface, the cracks are embedded in one layer of the ply] – for clarity: see figure 8(a) which shows the “ply” that is cracked in the composite, i.e. page 18 last paragraph this is an “embedded ply”)
	2 of 15Application Ser. No. 16/207281Attorney Docket No. 7474-186determine a density requirement for predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface per unit area; (Schuecker, page 18, equation 15 – this provides the “crack spacing at saturation”, and then see page 20, ¶ 2-3: “...Also indicated in Fig. 9 is the strain at which the saturation crack density, CDsat = 1/(2Lsat) = 0.83/mm, based on the shear lag model for the 

Schuecker does not explicitly teach:
	integrated into a structural framework of an aircraft,... disposed between first and second load-bearing composite structural components on the aircraft,
	responsive to determining that the density requirement matches the actual crack density to within a predetermined threshold, generate the computer model based on the ILS strength of the connection interface;
	and responsive to determining that the density requirement does not match the actual crack density to within the predetermined threshold:
	modify the ILS strength of the connection interface such that the density requirement does match the actual crack density to within the predetermined threshold;
	and generate the computer model based on the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 

Schuecker, as taken in combination with Barbero teaches: 
responsive to determining that the density requirement matches the actual crack density to within a predetermined threshold, generate the computer model based on the ILS strength of the connection interface; (Barbero, abstract: “A novel methodology is proposed to determine the material properties for Carbon/Polymer composites, relying on crack-density data”, then see page 6, last paragraph: “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data”, which provides an example cases– as to this adjusting the ILS – see the combination of this with Schuecker, page 19, ¶ 1: ”...and estimating the interlaminar shear strength”, i.e. this iteratively adjust material properties, e.g. “interlaminar shear strength” such “ to minimize the error between predictions and experimental crack density data” 
	in regards to the threshold and for clarity on the iterations– see page 19, last bullet point: “Finally in the third script, the error function is imported from Script2 and the optimization problem is solved using the fmin function from Scipy. Then, options and tolerances [example of threshold] are adjusted, and the results (function value, number of iterations and function evaluations) are printed on the Abaqus window”
	and responsive to determining that the density requirement does not match the actual crack density to within the predetermined threshold: (Barbero, as cited above – see page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data.” wherein as per page 19: “options and tolerances” are part of this wherein this also has a “number of iterations”)
	modify the ILS strength of the connection interface such that the density requirement does match the actual crack density to within the predetermined threshold; (Barbero, as cited above  see page 6, last paragraph: “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data” – for the ILS strength, see Schuecker page 19 ¶ 1 as cited above for “interlaminar shear strength” and see equation 15)
	and generate the computer model based on the modified ILS strength of the connection interface; (Schuecker, page 19, figure 9 – this provides example results of various computer models that are that were generated - wherein page 18, ¶ 2 clarifies: “the element size is chosen as the distance between two cracks at crack saturation” [i.e., for generating the model based on ILS strength – see eqn. 15]– and then see Barbero, as cited above including page 6 last paragraph – taken in combination, the generated computer models of Schuecker would have been based on the modified ILS strength from Barbero’s technique)  
	and output the generated computer model for a user.  (Schuecker, figure 9 provides an example of output results from the models)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker on a system for modelling progressive cracking/damage in composites with the teachings from Barbero on a 

Schuecker, as taken in combination with Barbero, does not explicitly teach:
integrated into a structural framework of an aircraft,... disposed between first and second load-bearing composite structural components on the aircraft,

Zarfos teaches:
integrated into a structural framework of an aircraft,... disposed between first and second load-bearing composite structural components on the aircraft,(Zarfos, ¶¶ 2-4 teaches: “In typical constructions of composite spars or stringers for aircraft, two 'c' shaped composite channels are brought together back-to-back to form the central web and top and bottom flanges of the spar. The two channels are each constructed of a plurality of fiber-reinforced polymer plies that have been pre-impregnated with a resin, or pre-pregplies. When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps...During curing, temperatures typically reach 350 degrees Fahrenheit. The heating of the spar and Subsequent cooling to ambient temperature can cause cracking in the noodle. The noodle in the final spar construction can also crack due to mechanical and/or thermal stresses exerted on the spar in use in an aircraft. Cracks in the noodle weaken the entire spar”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as modified above, on a system from “NASA” (Schuecker, pages 1-2) for modelling progressive cracking in composites with the teachings from Zarfos on an example of how composites are used in aircraft. The motivation to combine would have been that “It is therefore desirable to improve the overall strength of the composite spar by preventing or reducing the propagation of cracks through the noodles employed in constructing the spar.” (Zarfos, ¶ 4) and Schuecker’s system would have enabled an analysis of this to allow a user to further improve the design of the composite spar.
In addition, the KSR rationale of “(A) Combining prior art elements according to known methods to yield predictable results;” also applies, as per MPEP § 2143:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  See above, the distinction is merely where the composite material is located.
(2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  See above, the distinction is merely where the composite material is located. As such, each element merely performs the same function as it does separately, i.e. the composite filler material in the noodle, and a simulation of a composite material such as the one in the noodle.
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and  - the results would have been predictable: the modelling system would have been used in a similar manner, just merely applied to “typical aircraft construction” (Zarfos, ¶¶ 2-4). 

Regarding Claim 7
Schuecker teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface; (Schuecker, figure 9 – these show visual representations in the form of a chart of the computer model’s results that graphically indicate the progressive cracking, e.g. figure 9(b) shows the “Crack density” as a function of “transverse strain”)
	and output the visual representation of the computer model to a display device for the user. (Schuecker, figure 9 – these show visual representations in the form of a chart of the computer model’s results that graphically indicate the progressive cracking, e.g. figure 9(b) shows the “Crack density” as a function of “transverse strain” – these were output to the user, e.g. as the output was used to place the chart into the publication)

Regarding Claim 8
Schuecker teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Schuecker, page 18, ¶ 2: “Analyses using the localized damage models (ExpSoft and ABQ) are performed by applying the homogeneous load to a single, 4-noded finite element. Since the laminate response predicted by the localized damage models is not fixed, but depends on the characteristic element length, the element size is chosen as the distance between two cracks at crack saturation, 2Lsat, which is estimated by the following approach.”)

Regarding Claim 10.

	Claim 10 is rejected under a similar rationale as claim 1, with the distinction of statutory category – Schuecker, as cited above, teaches a computer-implemented method.


Regarding Claim 17.

	Claim 17 is rejected under a similar rationale as claim 7 above.

Regarding Claim 18.

	Claim 18 is rejected under a similar rationale as claim 8 above.

Regarding Claim 20.

	Claim 20 is rejected under a similar rationale as claim 1, with the distinction of statutory category – Schuecker, as cited above, teaches a computer-implemented method – a skilled person would have inferred that the method was stored in the computer’s memory for execution.

Regarding Claim 21.
Zarfos teaches:
	The computer of claim 1, wherein the connection interface  fills an area created by the geometry of the first and second load-bearing composite structural components. (Zarfos, ¶¶2-4 as cited above: “When the two 'c' shaped channels are brought together, the radiuses of the channels where the central web transitions into the flanges forms a small V-shaped gap along the centers of the top and bottom flanges. A composite radius filler, commonly called a “noodle' is typically employed to fill these gaps.”)

Regarding Claim 22.
Claim 22 is rejected under a similar rationale as claim 1.


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431  and in further view of Zarfos et al., US 2016/0023431 and in further view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990

Regarding Claim 3
Schuecker, as taken in combination above, teaches:
	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing” is “estimated” based on the “interlaminar shear strength” – Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data.” – in combination, this would have resulted in the calculated spacing requirement being based on the “experimental data”)

Schuecker, as taken in combination above, does not explicitly teach:
 and on a residual stress applied to the connection interface during a curing process. 

Lee teaches:
 and on a residual stress applied to the connection interface during a curing process. (Lee, page 1240, ¶ 2: “Figure 12 shows the stress-strain and stress vs. crack density curves...To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process”, as to using this for calculating the spacing requirement – see Lee’s abstract this is a “simplified shear lag analysis” [e.g., similar to what Schuecker uses] wherein “The analysis can also take into account the residual stresses in the laminate.” such as to provide “Predicted results for crack density as a function of applied load,...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker on a finite element model for composite progressive cracking simulation which uses the crack density calculated from a shear lag model to set “element size” based on a shear-lag model’s “crack density” (Schuecker, pages 18-19, as cited above) with the teachings from Lee on “simplified shear lag analysis” (Lee’s abstract). The motivation to combine would have been: “The proposed theory can be used as a basis for development of a damage accumulation model.” and provides a “good agreement with experimental results” (Lee, abstract).

Regarding Claim 14.
Schuecker, as taken in combination above, teaches:
	The method of claim 10, wherein calculating the spacing requirement comprises calculating the spacing requirement as a function of:
the actual crack density for the connection interface; (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing” is “estimated” based on the “interlaminar shear strength” – Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data.” – in combination, this would have resulted in the calculated spacing requirement being based on the “experimental data”)

Schuecker, as taken in combination above, does not explicitly teach:
	and a residual stress applied to the connection interface during a curing process. 

Lee teaches:
 and on a residual stress applied to the connection interface during a curing process. (Lee, page 1240, ¶ 2: “Figure 12 shows the stress-strain and stress vs. crack density curves...To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process”, as to using this for calculating the spacing requirement – see Lee’s abstract this is a “simplified shear lag analysis” [e.g., similar to what Schuecker uses] wherein “The analysis can also take into account the residual stresses in the laminate.” such as to provide “Predicted results for crack density as a function of applied load,...)
.

Claims 4-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and in further view of Zarfos et al., US 2016/002343 and in further view of Meer et al., “Cohesive modeling of transverse cracking in laminates under in-plane loading with a single layer of elements per ply”, 2013 

Regarding Claim 4
Schuecker, as taken in combination above, does not explicitly teach:
	The computer of claim 1, wherein the processing circuitry is further configured to iteratively generate the computer model of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components. 

Meer teaches: 
The computer of claim 1, wherein the processing circuitry is further configured to iteratively generate the computer model of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components (Meer, abstract, teaches a system for “modelling of progressive laminate failure” based on a “analytical shear lag model” and see figures 10 and 11, and the description in § 5.2 ¶¶ 3-4: “The development of damage in the detailed model is illustrated in Fig. 10. It can be observed that the first crack appears at the weakest location (cf. Fig. 9) but as additional cracks form, the effect of the random distribution of the properties diminishes and the spacing becomes progressively more deterministic. In the crack saturation stage, all crack planes develop some degree of damage near the ply interface, where the stress relaxation from the neighboring cracks is not present. In the final image, delamination damage has also started growing from fully developed matrix cracks...In Fig. 11, the average stress-density plot from the five simulations is plotted for both models” wherein the caption of figure 11 further clarifies that this shows “Averaged crack density development as a function of global applied stress”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker on a system for 

Regarding Claim 5
Schuecker, as taken in combination above teaches: 
	The computer of claim 4, wherein for each iteration, the processing circuitry is further configured to: (Meer, figure 10 shows visual representations of each iteration, figure 11 provides an “Averaged crack density development as a function of global applied stress...comparison with experimental data” for the model, i.e. iteratively generating the model wherein this includes iterations that show delamination (figure 10))
	modify the ILS strength of the connection interface by a predetermined amount; (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing at saturation” is “estimated” based on the “interlaminar shear strength” – also, see page 20, ¶ 3 – the “saturation crack density” is the inverse of this “crack spacing at saturation” – then Barbero , this would have modified the ILS strength by an amount predetermined by the “error”, i.e. Schuecker predicts “crack density”/”crack spacing” based on an estimated material property of “interlaminar shear strength”, Barbero provides for a technique which “adjusts the [material] properties [e.g., ILS strength] to minimize error between predictions and experimental crack density”, i.e. modifying the ILS strength of Schuecker to reduce/minimize the error between predicted/measured results of “crack density” )
	and generate the computer model based on the modified ILS strength of the connection interface. (Schuecker, page 19 ¶ 1: “estimating the interlaminar shear strength...the crack spacing is computed from Eq. (15)” - wherein page 18, ¶ 2 clarifies: “the element size is chosen as the distance between two cracks at crack saturation” – as to the modified ILS strength, see Barbero as cited above) 

Regarding Claim 6
Schuecker, as taken in combination above teaches: 
	The computer of claim 5, wherein the processing circuitry is further configured to identify a target ILS strength for the connection interface as being the modified ILS strength of the connection interface when the computer model indicates delamination between the first and second composite structural components.  (Barbero, abstract: “A novel methodology is determine the material properties for Carbon/Polymer composites, relying on crack-density data.”, and see the other citations above, i.e. this is to “determine the [target] material properties” by the iterative adjustments (page 6, including the last paragraph– and see Table 5 on page 23 for “Comparison of adjusted and calculated in-situ strength values.” – i.e., the final identified properties – as to the ILS, this would have been obvious in combination with Schuecker page 19 ¶ 1 as the ILS is estimated “Based on the linear in-situ strengths for transverse tension”
in regards to this being when the model indicates delamination: see Meer figure 10 and the description in § 5.2 ¶ 3: “In the final image, delamination damage has also started growing from fully developed matrix cracks.”)

Regarding Claim 15.

	Claim 15 is rejected under a similar rationale as claim 4 above.

Regarding Claim 16.
Schuecker, as taken in combination above, teaches:
	The method of claim 15, wherein iteratively generating the computer model of the connection interface further comprises:
for each iteration:(Meer, figure 10 shows visual representations of each iteration, figure 11 provides an “Averaged crack density development as a function of global applied stress...comparison with experimental data” for the model)
	modifying the ILS strength of the connection interface by a predetermined amount; (Schuecker, pages 18-19 including equation 15 teaches that the “crack spacing at saturation” is “estimated” based on the “interlaminar shear strength” – also, see page 20, ¶ 3 – the “saturation crack density” is the inverse of this “crack spacing at saturation” – then Barbero page 6, last paragraph:  “The material property determination for DDM is performed by executing a Python optimization script that adjusts the properties to minimize the error between predictions and experimental crack density data.” – taken in combination, this would have modified the ILS strength by an amount predetermined by the “error”, i.e. Schuecker predicts “crack density”/”crack spacing” based on an estimated material property of “interlaminar shear strength”, Barbero provides for a technique which “adjusts the [material] properties [e.g., ILS strength] to minimize error between predictions and experimental crack density”, i.e. modifying the ILS strength of Schuecker to reduce/minimize the error between predicted/measured results of “crack density” )
	and generating a refined computer model of the connection interface based on the modified ILS strength;(Schuecker, page 19 ¶ 1: “estimating the interlaminar shear strength...the crack spacing is computed from Eq. (15)” - wherein page 18, ¶ 2 clarifies: “the element size is chosen as the distance between two cracks at crack saturation” – as to the modified ILS strength, see Barbero as cited above) 
and identifying the modified ILS strength of the connection interface as a target ILS strength for the connection interface when the computer model indicates delamination between the first and second load-bearing composite structural components.   (Barbero, abstract: “A novel methodology is proposed to determine the material properties for Carbon/Polymer composites, relying on crack-density data.”, and see the other citations above, i.e. this is to “determine the [target] material properties” by the iterative adjustments (page 6, including the last paragraph– and see Table 5 on page 23 for “Comparison of adjusted and calculated in-situ strength values.” – i.e., the final identified properties – as to the ILS, this would have been obvious in combination with Schuecker page 19 ¶ 1 as the ILS is estimated “Based on the linear in-situ strengths for transverse tension”
in regards to this being when the model indicates delamination: see Meer figure 10 and the description in § 5.2 ¶ 3: “In the final image, delamination damage has also started growing from fully developed matrix cracks.”)
Claims 2, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuecker et al., “Comparison of Damage Models for Predicting the Non-linear Response of Laminates Under Matrix Dominated Loading Conditions”, 2010, NASA, NASA/TP-2010-216856 in view of Barbero, “Determination of Material Properties for Progressive Damage Analysis of Carbon/Epoxy Laminates”, Feb. 1st, 2018 and in further view of Zarfos et al., US 2016/0023431 and in further view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”, 2011

Regarding Claim 2
Schuecker, as taken in combination above, does not explicitly teach:
	The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. 

Scott teaches:
The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as taken in combination above, on a system which compares predicted and measured crack spacing/density with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).

Regarding Claim 11.
Schuecker, as taken in combination above, does not explicitly teach:
	The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen; (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3))
	and based on a result of the scanning:
	determining the actual crack density of a plurality of cracks in the specimen; (Scott, figure 13 – this shows “Breaks/m” [example of a crack density] – in addition, both Barbero (e.g., page 6, last paragraph) and Schuecker (e.g. figure 9) as cited above teach determining actual crack density/spacing from measurement, Scott merely provides an improvement to collecting data such as this)
	and determining an actual crack spacing for the cracks in the specimen. (Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing] – in addition, both Barbero (e.g., page 6, last paragraph) and Schuecker (e.g. figure 9) as cited above teach determining actual crack density/spacing from measurement, Scott merely provides an improvement to collecting data such as this)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Schuecker, as taken in combination above, on a system which compares predicted and measured crack spacing/density with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling 

Regarding Claim 12.
Scott teaches:
	The method of claim 11, wherein radiologically scanning the specimen comprises performing a Computed Tomography (CT) scan on the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. )

Regarding Claim 13.
Scott, abstract teaches:
	The method of claim 11, further comprising:
	increasing the load applied to the specimen in predetermined increments; (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )
and radiologically scanning the specimen responsive to each incremental load increase. (Scott, figure 3 shows this)

Double Patenting -  16/207,254
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-7, 9-10, 14-17, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8-10, 17-18 of copending Application No.  16/207,254 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Claim 1 recites in part: “, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface,” – this would have been obvious in view of claim 9 of the ‘254 recitation of “and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks
Instant Claim 1 recites, in part: “determine a density requirement for predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface per unit area;” – this would have been anticipated by the recited in the ‘254 claim 1 of “determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement...”, i.e. it would have been obvious that a crack density requirement would have first been determined before being used
Instant Claim 1 recites, in part: “obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;” – this would have been obvious in view of ‘254 claim 9’s recitation of: “compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;” – as to the recitation of “begin to delaminate” – this would have been obvious as part of modelling progressive cracking for a composite, i.e. progressive cracking is the progressing of the cracking, e.g. such as including when it begins to delaminate

Instant claim 10, and the dependents thereof, are rejected under a similar rationale as instant claim 1, wherein the rationale for instant claim 10 is in view of claims 10 and 17-18 of the ‘254 application.
Instant claim 20 is rejected under a similar rationale as instant claim 1, wherein instant claim 20 is rejected in view of claims 1 and 8-9 of the ‘254 application. The distinction in statutory category would have been taught by the recitation in claim 1 of the ‘254 that claim 1 .

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application # 16/207,281
Application # 16/207,254
Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
	calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to:
	2 of 15Application Ser. No. 16/207281 Attorney Docket No. 7474-186 Client Docket No. 18-1226-US-NP[2] determine a density requirement for predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface per unit area;
	responsive to determining that the density requirement matches the actual crack density to within a predetermined threshold, generate the computer model based on the ILS strength of the connection interface;
	and responsive to determining that the density requirement does not match the actual crack density to within the predetermined threshold:
	modify the ILS strength of the connection interface such that the density requirement does match the actual crack density to within the predetermined threshold;
	and generate the computer model based on the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
and processing circuitry operatively connected to the communication interface circuit and configured to:
	selectively calculate a spacing requirement for predicted cracks in the composite filler material, wherein the spacing requirement defines an average spacing between the predicted cracks in the composite filler material, and wherein to selectively calculate the spacing requirement, the processing circuitry is configured to:
	determine whether to include a residual stress exerted on the composite filler material in calculations for the spacing requirement;
	responsive to determining that the residual stress is to be included, calculate the spacing requirement based on a crack density requirement and one or more residual stress values;
	and responsive to determining that the residual stress is not to be included, calculate the spacing requirement based on the crack density requirement;
	2 of 14Application Ser. No. 16/207254 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the predicted cracks in the composite filler material between the first and second load-bearing composite structural components;
	and output the computer model for a user. 

Regarding Claim 8

	The computer of claim 1, wherein the composite filler material has an Interlaminar Shear (ILS) strength, and wherein the processing circuitry is configured to generate the computer model as a function of the ILS strength of the composite filler material. 

Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 

Regarding Claim 3

	The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process. 


Regarding Claim 1

	... Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP responsive to determining that the residual stress is to be included, calculating the spacing requirement based on a crack density requirement and one or more residual stress values;

Regarding claim 9
compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	
The use of the “residual stress” in the spacing requirement calculation would have rendered obvious the use of “a residual 


Regarding Claim 4

	The computer of claim 1, wherein the processing circuitry is further configured to iteratively generate the computer model of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
...
 Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP generate a computer model of the composite filler material as a function of the spacing requirement and one or more loads to be applied to the composite filler material, wherein the computer model indicates the s predicted cracks in the composite filler material between the first and second load-bearing composite structural components;


The use of a computer model which indicates “progressive cracking” to have included an indication of delamination would have been obvious, i.e. this would have been an obvious part of modelling progressive cracking. 


Regarding Claim 5

	The computer of claim 4, wherein for each iteration, the processing circuitry is further configured to:
	modify the ILS strength of the connection interface by a predetermined amount;
and generate the computer model based on the modified ILS strength of the connection interface. 


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
	modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 


Regarding Claim 6

	The computer of claim 5, wherein the processing circuitry is further configured to identify a target ILS strength for the connection interface as being the modified ILS strength of the connection interface when the computer model indicates delamination between the first and second composite structural components. 


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 



Regarding Claim 7

	The computer of claim 1, wherein the processing circuitry is further configured to:
generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	and output the visual representation of the computer model to a display device for the user. 


Regarding Claim 1

	and output the computer model for a user. 



Regarding Claim 14.

	The method of claim 10, wherein calculating the spacing requirement comprises calculating the spacing requirement as a function of:
	the actual crack density for the connection interface;
	and a residual stress applied to the connection interface during a curing process. 


Regarding Claim 10.

	... Attorney Docket No. 7474-168 Client Docket No. 18-1226-US-NP responsive to determining that the residual stress is to be included, calculating the spacing requirement based on a crack density requirement and one or more residual stress values;

Regarding claim 18
comparing the density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
modifying the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;

The use of the “residual stress” in the spacing requirement calculation would have rendered obvious the use of “a residual stress applied to the connection interface during a process”, i.e. this would have been an obvious type of residual stress to have been applied

Regarding Claim 16.

	The method of claim 15, wherein iteratively generating the computer model of the connection interface further comprises:
	for each iteration:
modifying the ILS strength of the connection interface by a predetermined amount;
	and generating a refined computer model of the connection interface based on the modified ILS strength;
	and identifying the modified ILS strength of the connection interface as a target ILS strength for the connection interface when the computer model indicates delamination between the first and second load-bearing composite structural components. 


Regarding Claim 9

	The computer of claim 8, wherein the processing circuitry is configured to:
	compare a density of the predicted cracks in the computer model of the composite filler material to a baseline crack density;
modify the ILS strength of the composite filler material responsive to determining that the density of the predicted cracks does not match the baseline crack density;
	and generate a refined computer model of the composite filler material based on the modified ILS strength of the composite filler material, wherein the refined computer model indicates a placement and the density of the predicted cracks in the composite filler material according to the modified ILS strength of the composite filler material. 

Regarding Claim 21.

	The computer of claim 1, wherein the connection interface  fills an area created by the geometry of the first and second load-bearing composite structural components. 


Regarding Claim 1

	A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, the connection interface comprising a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising: 



Claims 2 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 17-18 of copending Application No. 16/207,254, in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography”
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 2
The claimed invention of the ‘254 does not recite:
	The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. 

Scott teaches:
The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘254 with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).



Regarding Claim 11.
The claimed invention of the ‘254 does not recite:
	The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen;
	and based on a result of the scanning:
	determining the actual crack density of a plurality of cracks in the specimen;
	and determining an actual crack spacing for the cracks in the specimen. 

Scott teaches:
	The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen; (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3))
and based on a result of the scanning:
	determining the actual crack density of a plurality of cracks in the specimen; (Scott, figure 13 – this shows “Breaks/m” [example of a crack density])
	and determining an actual crack spacing for the cracks in the specimen. (Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘254 with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).

Regarding Claim 12.
Scott teaches:
	The method of claim 11, wherein radiologically scanning the specimen comprises performing a Computed Tomography (CT) scan on the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. )

Regarding Claim 13.
Scott teaches:
	The method of claim 11, further comprising:
	increasing the load applied to the specimen in predetermined increments; (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )
	and radiologically scanning the specimen responsive to each incremental load increase. (Scott, figure 3 shows this)

Claims 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 17-18 of copending Application No. 16/207,254, in view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 8
The claimed invention of the ‘254 does not recite:
The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. 

Sgambitterra teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Sgambittera, page 10, ¶ 1: “For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density.” – also see the abstract: “Therefore, the constitutive model is integrated into a shell element based on 1,2-order shell theory, and further implemented as a user element into commercial finite element analysis software.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘254 with the teachings from Sgambittera on a “constitutive model for laminated composite shells with transverse matrix damage and its associated shell constitutive equations in three-dimensional space are developed” (Sgambitterra, abstract). The motivation to combine would have been that the “The excellent predictive capabilities of the model and its versatility of application to a variety of materials and laminate configurations hinges upon computation of energy release rate for the entire laminate as a results of cracks propagating in any one lamina” (Sgambitterra, abstract)


Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 8 above.


Double Patenting - 16/207,311
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 4-7, 10, 15-17, 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 recites an intended use of “an aircraft” for the location of the composite filler material between “load-bearing composite structural components”  - whereas claim 1 of the ‘311 recites “a composite filler material disposed between first and second composite structural components” – the intended use/location of being “an aircraft” would have been an obvious embodiment of the ‘311’s claimed invention
Claim 1 recites “...embedded crack in the connection interface...” – this would have been an obvious embodiment of the ‘311’s recitation of “a visual representation of the composite 

Instant independent claims 10 and 20 are in different statutory categories, i.e. “A method” for claim 10, and “A non-transitory computer readable medium...” for claim 20 – this distinction would have been obvious to a skilled person, i.e. claim 1 of the ‘311 is for a “computer” that is executing instructions – a skilled person would have inferred that the instructions would have been stored in memory for execution, and would have also inferred that the computer is implementing a method.
In other words: instant claims 10 and 20, and the dependents thereof, are rejected under a similar rationale as claim 1 in view of claims 1 and 24 of the ‘311, wherein the distinction in statutory category would have been obvious to a skilled person in the art.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Application # 16/207,281
Application # 16/207,311
Regarding Claim 1

A computer configured to determine progressive cracking in a connection interface integrated into a structural framework of an aircraft, wherein the connection interface comprises a composite filler material disposed between first and second load-bearing composite structural components on the aircraft, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain an actual crack density for the connection interface, wherein the actual crack density defines a number of cracks in the connection interface when the first and second composite structural components begin to delaminate;
calculate a spacing requirement for the cracks in the connection interface, wherein the spacing requirement defines an average spacing for the cracks in the connection interface;
	generate a computer model of the connection interface as a function of the spacing requirement and an interlaminar shear (ILS) strength of the connection interface, wherein the computer model identifies one or more embedded cracks in the connection interface, and wherein the one or more embedded cracks comprise cracks having at least one terminating end that does not extend to an edge of the connection interface, and wherein to generate the computer model, the processing circuitry is configured to:
	2 of 15Application Ser. No. 16/207281 Attorney Docket No. 7474-186 Client Docket No. 18-1226-US-NP[2] determine a density requirement for predicted cracks in the connection interface, wherein the density requirement defines a number of the predicted cracks in the connection interface per unit area;
	responsive to determining that the density requirement matches the actual crack density to within a predetermined threshold, generate the computer model based on the ILS strength of the connection interface;
	and responsive to determining that the density requirement does not match the actual crack density to within the predetermined threshold:
	modify the ILS strength of the connection interface such that the density requirement does match the actual crack density to within the predetermined threshold;
	and generate the computer model based on the modified ILS strength of the connection interface;
	and output the generated computer model for a user. 


Regarding Claim 1

A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, the computer comprising:
	a communication interface circuit configured to communicate data with a remote device via a communications network;
	and processing circuitry operatively connected to the communication interface circuit and configured to:
	obtain one or more parameters representing characteristics of progressive cracking in a composite filler material that was subjected to an increasing load over a predetermined time period;
	based on at least one of the one or more parameters:
	calculate an estimated crack density for the composite filler material, wherein the estimated crack density defines an estimated number of cracks in the composite filler material relative to one or more loads applied to the composite filler material;
	and calculate a spacing requirement for the cracks in the composite filler material, wherein the spacing requirement defines an average spacing for the cracks in the composite filler material;
	determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;
	and responsive to determining that the estimated crack density for the composite filler material matches the baseline crack density for the composite filler material to within a predetermined threshold:
	2 of 15Application Ser. No. 16/207311generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Regarding Claim 24

	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

Regarding Claim 4

	The computer of claim 1, wherein the processing circuitry is further configured to iteratively generate the computer model of the connection interface until the computer model indicates delamination between the first and second load-bearing composite structural components. 


Claim 1

	...2 of 15Application Ser. No. 16/207311generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Regarding Claim 5

The computer of claim 4, wherein for each iteration, the processing circuitry is further configured to:
	modify the ILS strength of the connection interface by a predetermined amount;
	and generate the computer model based on the modified ILS strength of the connection interface. 


Regarding Claim 24

	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
	and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

Regarding Claim 6

	The computer of claim 5, wherein the processing circuitry is further configured to identify a target ILS strength for the connection interface as being the modified ILS strength of the connection interface when the computer model indicates delamination between the first and second composite structural components. 


Regarding Claim 24

	The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

Regarding Claim 7

	The computer of claim 1, wherein the processing circuitry is further configured to:
	generate a visual representation of the computer model graphically indicating progressive cracking in the connection interface;
	and output the visual representation of the computer model to a display device for the user. 


Regarding Claim 1

...
generate, as a function of the estimated crack density, the spacing requirement, and the one or more loads applied to the composite filler material, a visual representation of the composite filler material graphically indicating the progressive cracking in the composite filler material;
	and output the visual representation of the composite filler material to a display device for the user. 

Regarding Claim 16.

The method of claim 15, wherein iteratively generating the computer model of the connection interface further comprises:
	for each iteration:
	modifying the ILS strength of the connection interface by a predetermined amount;
	and generating a refined computer model of the connection interface based on the modified ILS strength;
	and identifying the modified ILS strength of the connection interface as a target ILS strength for the connection interface when the computer model indicates delamination between the first and second load-bearing composite structural components. 


Regarding Claim 24

The computer of claim 1, wherein responsive to determining that the estimated crack density for the composite filler material does not match the baseline crack density for the composite filler material to within a predetermined threshold, the processing circuitry is further configured to, iteratively:
	increase an interlaminar shear (ILS) strength of the composite filler material;
	and recalculate the estimated crack density for the composite filler material based on the increased ILS strength. 

Regarding Claim 21.

The computer of claim 1, wherein the connection interface  fills an area created by the geometry of the first and second load-bearing composite structural components. 


Regarding Claim 1

A computer configured to determine progressive cracking in a composite filler material disposed between first and second composite structural components, 



Claim 3 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311 in view of Lee et al., “Progressive Transverse Cracking of Crossply Composite Laminates”, 1990
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 3
Claim 1 of the ‘311 renders obvious: 
The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, (Claim 1 of the ‘311 recites: “determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;” – a skilled person would have inferred that this was an 

The claimed invention of the ‘311 in claims 1 and 24 does not recite:
	 and on a residual stress applied to the connection interface during a curing process. 

Lee teaches:
The computer of claim 1, wherein the processing circuitry is further configured to calculate the spacing requirement based on the actual crack density for the connection interface, and on a residual stress applied to the connection interface during a curing process. (Lee abstract: “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading....analysis can also take into account the residual stresses in the laminate.” and Lee page 1240 ¶ 2: “To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘311 with the teachings from Lee on “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading.” The motivation to combine would have been that “Predicted results for crack density as a function 


Regarding Claim 14.
Claim 1 of the ‘311 renders obvious: 

	The method of claim 10, wherein calculating the spacing requirement comprises calculating the spacing requirement as a function of:
the actual crack density for the connection interface; (Claim 1 of the ‘311 recites: “determine whether the estimated crack density for the composite filler material matches a baseline crack density for the composite filler material to within a predetermined threshold;” – a skilled person would have inferred that this was an example of calculating the spacing requirement based on the actual crack density, as crack spacing would have obviously been the inverse of crack density)

The claimed invention of the ‘311 in claims 1 and 24 does not recite:
	and a residual stress applied to the connection interface during a curing process. 

Lee teaches:
and a residual stress applied to the connection interface during a curing process.  (Lee abstract: “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading....analysis can also take into account the residual stresses in the laminate.” and Lee page 1240 ¶ 2: “To predict these curves the stiffening effect of the 0° unidirectional lamina was considered and the thermal residual stresses were calculated by using the glass transition temperature of the matrix material as the stress free temperature during the curing process.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘311 with the teachings from Lee on “A simplified shear lag analysis using a progressive damage scheme is proposed for crossply composite laminates under uniaxial tensile loading.” The motivation to combine would have been that “Predicted results for crack density as a function of applied load, as well as stress-strain curves to failure are shown and are in good agreement with experimental results for a crossply laminate under monotonic tensile loading conditions. The proposed theory can be used as a basis for development of a damage accumulation model.” (Lee, abstract)


Claim 8 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311 in view of Sgambitterra et al., “A Robust Three-node Shell Element for Laminated Composites with Matrix Damage”, 2011 
This is a provisional nonstatutory double patenting rejection.

Regarding Claim 8
The claimed invention of the ‘311 in claims 1 and 24 does not recite:
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. 

Sgambitterra teaches: 
	The computer of claim 1, wherein the processing circuitry is further configured to output the computer model as input into a finite element method (FEM) function executing on a computing device. (Sgambittera, page 10, ¶ 1: “For the present constitutive model, the size of the RVE (Figure 5) is the inverse of the crack density.” – also see the abstract: “Therefore, the constitutive model is integrated into a shell element based on 1,2-order shell theory, and further implemented as a user element into commercial finite element analysis software.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘311 with the teachings from Sgambittera on a “constitutive model for laminated composite shells with transverse matrix damage and its associated shell constitutive equations in three-dimensional space are 

Regarding Claim 18.
	Claim 18 is rejected under a similar rationale as claim 8 above.

Claims 2 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of copending Application No. 16/207,311, in view of Scott et al., “In situ fibre fracture measurement in carbon–epoxy laminates using high resolution computed tomography
This is a provisional nonstatutory double patenting rejection.


Regarding Claim 2
The claimed invention in claims 1 and 24 of the ‘311 does not recite:
	The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. 


The computer of claim 1, wherein the actual crack density is determined based on a radiological scan of the connection interface under a load, wherein the processing circuitry is further configured to obtain an actual crack spacing for the connection interface based on the radiological scan of the connection interface. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an essentially conventional engineering laminate).”  - see section § 2 and figure 2 for an overview of the experiment, see § 3 ¶ 1 “Thorough image analysis was carried out for a representative sample at multiple load steps up to 94% of the final failure load. The damage progression was analysed and all cracks and fibre breaks were identified and segmented”, see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘311 with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the 



Regarding Claim 11.
The claimed invention of the ‘311 does not recite:
	The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen;
	and based on a result of the scanning:
	determining the actual crack density of a plurality of cracks in the specimen;
	and determining an actual crack spacing for the cracks in the specimen. 

Scott teaches:
	The method of claim 10, wherein obtaining the actual crack density comprises:
	radiologically scanning a specimen of the connection interface while applying a load to the specimen; (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. To the authors knowledge this provides the first direct in situ measurement of the accumulation of fibre fractures for a high performance material under structurally relevant load conditions (i.e. fractures within the bulk of an see figure 3 for an example – this includes the “location of cracks” (page 1475, col. 2, ¶ 3))
	and based on a result of the scanning:
	determining the actual crack density of a plurality of cracks in the specimen; (Scott, figure 13 – this shows “Breaks/m” [example of a crack density])
	and determining an actual crack spacing for the cracks in the specimen. (Scott, figure 7 – this shows a “70” micron spacing between two “breaks” [example of crack spacing])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the claimed invention of the ‘311 with the teachings from Scott on using CT scans to measure the damage progression in a composite such as “to validate and compare the capabilities of available models” (Scott, § 4, ¶ 3), such as “shear lag models” (Scott, page 1475, col. 2, ¶ 2) . The motivation to combine would have been that the “We particularly encourage the modelling community to exploit this opportunity to validate and compare the capabilities of available models.” (Scott, § 4, ¶ 3).

Regarding Claim 12.
Scott teaches:
The method of claim 11, wherein radiologically scanning the specimen comprises performing a Computed Tomography (CT) scan on the specimen. (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure. )

Regarding Claim 13.
Scott teaches:
	The method of claim 11, further comprising:
	increasing the load applied to the specimen in predetermined increments; (Scott, abstract, teaches: “High resolution Synchrotron Radiation Computed Tomography (SRCT) has been used to capture fibre damage progression in a carbon–epoxy notched [90/0]s laminate loaded to failure.” then see § 2, ¶ 2  "They were scanned prior to loading and then at incrementally increasing stress levels ranging from 30% ruts to the point of final failure.", e.g. page 1472 col 2 ¶2 "Fig. 3 shows all segmented matrix damage in three dimensions at the eight load increments up to 80% of final failure", also see figure 3) )
	and radiologically scanning the specimen responsive to each incremental load increase. (Scott, figure 3 shows this)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tay et al., “Progressive Failure Analysis of Composites”, 2008 – this is a review article on progressive cracking of composites such as for the “aircraft industry” – see the abstract
Winsom, “Modelling discrete failures in composites with interface elements”, 2010 – this is a review article on modelling progressive cracking in composites using the “cohesive zone interface” technique  - see page 797 col. 1 for a discussion of “interlaminar shear strength” combined with the lengths of the cracks – see figure 7 for modelling a “noodle” of a “T-section” with a finite element model, i.e. “Davies et al. analysed delamination within a bonded T-section stiffener and noodle using a 2D slice model [25] and were able to model the way cracks initiated and propagated in different locations in the joint, including within the noodle, at the interface with the flange and web and in the fillet radii, as shown in Fig. 7.”
Xiao et al., “Progressive damage and delamination in plain weave S-2 glass/SC-15 composites under quasi-static punch-shear loading”, 2007  - see §4.2 for a discussion on “Interlaminar shear strength” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147